Case 19-20267   Doc 14-4   Filed 08/08/19 Entered 08/08/19 15:25:37   Desc Exhibit
                               Mortgage Page 1 of 6
Case 19-20267   Doc 14-4   Filed 08/08/19 Entered 08/08/19 15:25:37   Desc Exhibit
                               Mortgage Page 2 of 6
Case 19-20267   Doc 14-4   Filed 08/08/19 Entered 08/08/19 15:25:37   Desc Exhibit
                               Mortgage Page 3 of 6
Case 19-20267   Doc 14-4   Filed 08/08/19 Entered 08/08/19 15:25:37   Desc Exhibit
                               Mortgage Page 4 of 6
Case 19-20267   Doc 14-4   Filed 08/08/19 Entered 08/08/19 15:25:37   Desc Exhibit
                               Mortgage Page 5 of 6
Case 19-20267   Doc 14-4   Filed 08/08/19 Entered 08/08/19 15:25:37   Desc Exhibit
                               Mortgage Page 6 of 6
